Herlihy, J.,
dissents and votes to confirm in the following memorandum. Herlihy, J. (dissenting). The primary issue posed in the majority opinion is whether the respondent has made a legally erroneous interpretation of section 1105 (subd [c], par [1]) of the Tax Law. The statutory language is not susceptible of being limited to an exclusion based upon the information being personal or individual in nature. It quite explicitly requires, in addition, that such information either “not or may not be substantially incorporated in reports furnished to other persons” (Tax Law, § 1105, subd [c], par [1]; emphasis added). The record establishes that the business activity herein reviewed involved more than the mere furnishing of a report or information which is personal or individual in nature. Files are opened and kept. Information in the files is later used. In short, the information neither is nor becomes the exclusive property of the petitioners. In my opinion, the interpretation of the statute by the respondent is not so obtuse as to be unreasonable or irrational. Upon its face, the statute explicitly exempts or excludes only the furnishing of information to one person. The petitioners have not conclusively established that such a situation existed. Finally, whatever “vacillation, inconsistency and obvious doubt” respondent may have as to a proper interpretation of the statute is not relevant on the question of its correct interpretation. The 1980 declaratory ruling referred to by the majority is not presently before this court, and in view of its favorable treatment of the taxpayer it is not likely to be here. Reading the record as a whole discloses that the determinations of the respondent are supported by substantial evidence. The determinations should be confirmed.